DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “feature sets" in line 15.  Claim 1, previously recited “feature sets” in line 7.  It is unclear whether the limitation in line 15 is referring to the feature sets as previously recited or separate feature sets. For examination purposes, the Examiner has interpreted "feature sets" as "the feature sets".
Claims 2-8 are rejected due to their dependence on claim 1.
Claim 3 recites the limitation “trial content" in line 4.  Claim 1, in which claim 3 depends, previously recited “trial content” in lines 9-10.  It is unclear whether the limitation in claim 3, line 4 is referring to the trial content as previously recited or a separate trial content. For examination purposes, the Examiner has interpreted "trial content" as "the trial content".
Claim 4 recites the limitation “input data" in line 2.  Claim 1, in which claim 4 depends, previously recited “input data” in line 11.  It is unclear whether the limitation in claim 4, line 2 is referring to the input data as previously recited or a separate input data. For examination purposes, the Examiner has interpreted "input data" as "the input data".
Claim 4 recites the limitation “feature sets" in line 3.  Claim 1, in which claim 4 depends, previously recited “feature sets” in line 7.  It is unclear whether the limitation in claim 4, line 3 is referring to the feature sets as previously recited or separate feature sets. For examination purposes, the Examiner has interpreted "feature sets" as "the feature sets".
Claim 5 recites the limitation “input data" in line 6.  Claim 1, in which claim 5 depends, previously recited “input data” in line 11.  It is unclear whether the limitation in claim 5, line 6 is referring to the input data as previously recited or a separate input data. For examination purposes, the Examiner has interpreted "input data" as "the input data".
Claim 5 recites the limitation “feature sets" in line 9.  Claim 1, in which claim 5 depends, previously recited “feature sets” in line 7.  It is unclear whether the limitation in claim 5, line 9 is referring to the feature sets as previously recited or separate feature sets. For examination purposes, the Examiner has interpreted "feature sets" as "the feature sets".
Claim 8 recites the limitation “feature sets" in line 1.  Claim 1, in which claim 8 depends, previously recited “feature sets” in line 7.  It is unclear whether the limitation in claim 8, line 1 is referring to the feature sets as previously recited or separate feature sets. For examination purposes, the Examiner has interpreted "feature sets" as "of the feature sets".
Claim 9 recites the limitation “feature sets" in line 12.  Claim 9, previously recited “feature sets” in line 3.  It is unclear whether the limitation in line 12 is referring to the feature 
Claims 10-18 are rejected due to their dependence on claim 9.
Claim 11 recites the limitation “trial content" in line 4.  Claim 9, in which claim 11 depends, previously recited “trial content” in line 6. It is unclear whether the limitation in claim 11, line 4 is referring to the trial content as previously recited or a separate trial content. For examination purposes, the Examiner has interpreted "trial content" as "the trial content".
Claim 12 recites the limitations “feature sets" in both lines 3 and 4.  Claim 9, in which claim 12 depends, previously recited “feature sets” in line 3. It is unclear whether the limitations in claim 12, lines 3 and 4 are referring to the feature sets as previously recited or separate feature sets. For examination purposes, the Examiner has interpreted both "feature sets" as "the feature sets".
Claim 13 recites the limitation “input data to a diagnostic machine learning model" in lines 6-7.  Claim 9, in which claim 13 depends, previously recited “input data to a diagnostic machine learning model” in line 9. It is unclear whether the limitation in claim 13, lines 6-7 is referring to the input data to a diagnostic machine learning model as previously recited or a separate input data to a diagnostic machine learning model. For examination purposes, the Examiner has interpreted "input data to a diagnostic machine learning model" as "the input data to the diagnostic machine learning model".
Claim 16 recites the limitations “feature sets" in line 1.  Claim 9, in which claim 16 depends, previously recited “feature sets” in line 3. It is unclear whether the limitation in claim 16, line 1 is referring to the feature sets as previously recited or separate feature sets. For examination purposes, the Examiner has interpreted "feature sets" as "of the feature sets".
Claim 18 recites the limitation “trial content" in line 4.  Claim 9, in which claim 18 depends, previously recited “trial content” in line 6. It is unclear whether the limitation in claim 18, line 4 is referring to the trial content as previously recited or a separate trial content. For examination purposes, the Examiner has interpreted "trial content" as "the trial content".
Claim 19 recites the limitation “feature sets" in line 13.  Claim 19, previously recited “feature sets” in line 4. It is unclear whether the limitation in line 13 is referring to the feature sets as previously recited or separate feature sets. For examination purposes, the Examiner has interpreted "feature sets" as "the feature sets".
Claim 20 is rejected due to its dependence on claim 19.
Claim 20 recites the limitations “feature sets" in line 6.  Claim 19, in which claim 20 depends, previously recited “feature sets” in line 4. It is unclear whether the limitation in claim 20, line 6 is referring to the feature sets as previously recited or separate feature sets. For examination purposes, the Examiner has interpreted "feature sets" as "of the feature sets".
Claim 20 recites the limitation “input data to a diagnostic machine learning model" in lines 6-7.  Claim 19, in which claim 20 depends, previously recited “input data to a diagnostic machine learning model” in lines 9-10. It is unclear whether the limitation in claim 20, lines 6-7 is referring to the input data to a diagnostic machine learning model as previously recited or a separate input data to a diagnostic machine learning model. For examination purposes, the Examiner has interpreted "input data to a diagnostic machine learning model" as "the input data to the diagnostic machine learning model".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2018/0103917) in view of Coleman et al. (U.S. Pub. No. 2019/0113973).
Regarding claim 1, Kim discloses:
An input analysis system for a diagnostic electroencephalogram (EEG) system (abstract), comprising: one or more processors (see paragraph 0044); one or more tangible, non-transitory media operably connectable to the one or more processors and storing instructions that, when executed, cause the one or more processors to perform operations (see paragraph 0103) comprising: obtaining feature sets for a first number of diagnostic trials performed with a patient for diagnostic testing, wherein each feature set comprises one or more features of EEG signals measured from the patient while the patient is presented with trial content known to stimulate one or more desired human brain systems (paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0018 discloses wherein the device analyzes the EEG data for the diagnosis and detection of diseases and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis); iteratively providing different combinations of the feature sets as input data to a diagnostic machine learning model to obtain model outputs, each model output corresponding to a particular one of the combinations (paragraphs 0112-0113 disclose wherein classification models can be created using the segregated bodies of data or set of feature data using a machine learning method).

 determining, based on the model outputs, a consistency metric, the consistency metric indicating whether a quantity of feature sets in the combinations is sufficient to produce accurate output from the diagnostic machine learning model; and selectively ending the diagnostic testing with the patient based on a value of the consistency metric.
However, in the same field of EEG analysis devices, Coleman discloses:
determining, based on the model outputs, a consistency metric, the consistency metric indicating whether a quantity of feature sets in the combinations is sufficient to produce accurate output from the diagnostic machine learning model (paragraph 0252 discloses wherein the system analyzes multiple sets or sessions of feature data by using pattern discovery, cluster analysis, or factor analysis and wherein the analyzed feature data is used to generate a score (consistency metric) and wherein the score is used for determining and comparing the accuracy between multiple classification models); and selectively ending the diagnostic testing with the patient based on a value of the consistency metric (paragraph 0252-0253 discloses wherein the system stops model building (as used for diagnosis or classification of a medical disorder; see paragraphs 0497-0498) when the score plateaus or exceeds a threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate, determining, based on the model outputs, a consistency metric, the consistency metric indicating whether a quantity of feature sets in the combinations is sufficient to produce accurate output from the diagnostic machine learning model; and selectively ending the diagnostic testing with the patient based on a 
	Regarding claim 2, Kim in view of Coleman discloses the system of claim 1, yet Kim does not disclose:
wherein determining the consistency metric comprises computing a variance of the model outputs.
However, in the same field of EEG analysis devices, Coleman discloses:
wherein determining the consistency metric comprises computing a variance of the model outputs (claim 8, paragraphs 0149, 0187, and 0273-0275 disclose wherein the system utilizes the variance of the EEG signal data for analysis to calculate the feature values).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining the consistency metric comprises computing a variance of the model outputs, as taught by Coleman, in order to improve the accuracy of the diagnostics of the system by accounting for the variation in signal data. 
	Regarding claim 3, Kim in view of Coleman discloses the system of claim 1, Kim further discloses:
	wherein selectively ending the diagnostic testing with the patient comprises: causing a content presentation system to stop presenting trial content to the patient (Figure 6 and paragraph 0111 disclose the process for testing which includes the steps of presenting or displaying content on the display system (step 640) and recording or acquiring the resulting EEG signals (step 650) and the method ends with the process or each of the steps stopping (step 660) which would include stopping the presentation of content to the patient); and paragraph 0085 discloses wherein the results from the measurements of the device can communicated to a remote server or computer and additionally paragraphs 0077-0078 disclose wherein the electronic device and/or display unit can receive and store the results or response data from the diagnostic test).
	Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value.
However, in the same field of EEG analysis devices, Coleman discloses:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value (paragraph 0252-0253 discloses wherein the system stops model building (as used for diagnosis or classification of a medical disorder; see paragraphs 0497-0498) when the score plateaus or exceeds a threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate, wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value, as taught by Coleman, in order to improve the accuracy of the diagnostics of the system without unduly increasing the processing time of the system.
Regarding claim 4, Kim in view of Coleman discloses the system of claim 1, Kim further discloses:
wherein iteratively providing the different combinations of the feature sets as input data to the diagnostic machine learning model comprises arranging a plurality of features sets into (paragraph 0112 discloses wherein the set of features is extracted down to a subset of features by removing redundant features and would thus include less than all of the plurality of feature sets).
Regarding claim 5, Kim in view of Coleman discloses the system of claim 1, Kim further discloses:
wherein selectively ending the diagnostic testing with the patient comprises (Figure 6 and paragraph 0111 disclose the process for testing and wherein the method ends with the process stopping (step 660) which would include stopping the presentation of content to the patient): obtaining additional feature sets of additional diagnostic trials performed with the patient (paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests); iteratively providing new combinations of feature sets as input data to a diagnostic machine learning model to obtain new model outputs (paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis and paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests such that the system would acquire multiple or a new combination of feature sets from the new or additional test); 
Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; and determining, based on the new model outputs, a new consistency 
However, in the same field of EEG analysis devices, Coleman discloses:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value (paragraph 0252-0253 discloses wherein the system stops model building (as used for diagnosis or classification of a medical disorder; see paragraphs 0497-0498) when the score plateaus or exceeds a threshold); and determining, based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a new quantity of feature sets in the new combinations is sufficient to produce accurate output from the diagnostic machine learning model (paragraph 0252 discloses wherein the system analyzes multiple sets or sessions of feature data by using pattern discovery, cluster analysis, or factor analysis and wherein the analyzed feature data is used to generate a score (consistency metric) and wherein the score is used for determining and comparing the accuracy between multiple classification models and paragraph 0247 discloses wherein test are repeated in order to train the machine learning system such that the system would acquire multiple or a new combination of feature sets to produce multiple or new models  for analysis from the new or additional test).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; and determining, based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a new quantity of feature sets in the new combinations is 
Regarding claim 6, Kim in view of Coleman discloses the system of claim 5, Kim further discloses:
wherein some of the new combinations of feature sets include one or more of the additional feature sets and one or more of the feature sets (paragraph 0077 discloses wherein the system compares or analyzes datasets from each of the different tests such that the combination of feature sets would include the first or original feature sets and the new or additional feature sets recorded from each of the subsequent tests).
Regarding claim 8, Kim in view of Coleman discloses the system of claim 1, Kim further discloses:
wherein one or more feature sets that have a noise level above a threshold noise value are excluded from the combinations of the feature sets (paragraph 0124 discloses wherein the system has a feature selection module that can remove noise artifacts).
Regarding claim 9, Kim discloses:
A computer-implemented input analysis method for calibrating a diagnostic system , the method executed by one or more processors (abstract and paragraph 0098), comprising: obtaining, by the one or more processors (see paragraph 0044) feature sets for a first number of diagnostic trials performed with a patient for diagnostic testing, wherein each feature set comprises one or more features of electroencephalogram (EEG) signals measured from the patient while the patient is presented with trial content known to stimulate one or more desired paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0018 discloses wherein the device analyzes the EEG data for the diagnosis and detection of diseases and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis); iteratively providing, by the one or more processors, different combinations of the feature sets as input data to a diagnostic machine learning model to obtain model outputs, each model output corresponding to a particular one of the combinations (paragraphs 0112-0113 disclose wherein classification models can be created using the segregated bodies of data or set of feature data using a machine learning method).
Yet Kim does not disclose:
 determining, by the one or more processors and based on the model outputs, a consistency metric, the consistency metric indicating whether a quantity of feature sets in the combinations is sufficient to produce accurate output from the diagnostic machine learning model; and selectively ending the diagnostic testing with the patient based on a value of the consistency metric.
However, in the same field of EEG analysis devices, Coleman discloses:
determining, by the one or more processors and based on the model outputs, a consistency metric, the consistency metric indicating whether a quantity of feature sets in the combinations is sufficient to produce accurate output from the diagnostic machine learning model (paragraph 0252 discloses wherein the system analyzes multiple sets or sessions of feature data by using pattern discovery, cluster analysis, or factor analysis and wherein the analyzed feature data is used to generate a score (consistency metric) and wherein the score is used for determining and comparing the accuracy between multiple classification models); and selectively ending the diagnostic testing with the patient based on a value of the consistency metric (paragraph 0252-0253 discloses wherein the system stops model building (as used for diagnosis or classification of a medical disorder; see paragraphs 0497-0498) when the score plateaus or exceeds a threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate, determining, by the one or more processors and based on the model outputs, a consistency metric, the consistency metric indicating whether a quantity of feature sets in the combinations is sufficient to produce accurate output from the diagnostic machine learning model; and selectively ending the diagnostic testing with the patient based on a value of the consistency metric, as taught by Coleman, in order to improve the accuracy of the diagnostics of the system without unduly increasing the processing time of the system.
	Regarding claim 10, Kim in view of Coleman discloses the method of claim 9, yet Kim does not disclose:
wherein determining the consistency metric comprises computing a variance of the model outputs.
However, in the same field of EEG analysis devices, Coleman discloses:
wherein determining the consistency metric comprises computing a variance of the model outputs (claim 8, paragraphs 0149, 0187, and 0273-0275 disclose wherein the system utilizes the variance of the EEG signal data for analysis to calculate the feature values).

	Regarding claim 11, Kim in view of Coleman discloses the method of claim 9, Kim further discloses:
	wherein selectively ending the diagnostic testing with the patient comprises: causing a content presentation system to stop presenting trial content to the patient (Figure 6 and paragraph 0111 disclose the process for testing which includes the steps of presenting or displaying content on the display system (step 640) and recording or acquiring the resulting EEG signals (step 650) and the method ends with the process or each of the steps stopping (step 660) which would include stopping the presentation of content to the patient); and providing, for display on a user computing device, data indicating a diagnosis based on output data from the diagnostic machine learning model (paragraph 0085 discloses wherein the results from the measurements of the device can communicated to a remote server or computer and additionally paragraphs 0077-0078 disclose wherein the electronic device and/or display unit can receive and store the results or response data from the diagnostic test).
	Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value.
However, in the same field of EEG analysis devices, Coleman discloses:
paragraph 0252-0253 discloses wherein the system stops model building (as used for diagnosis or classification of a medical disorder; see paragraphs 0497-0498) when the score plateaus or exceeds a threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate, wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value, as taught by Coleman, in order to improve the accuracy of the diagnostics of the system without unduly increasing the processing time of the system.
Regarding claim 12, Kim in view of Coleman discloses the method of claim 9, Kim further discloses:
wherein iteratively providing the different combinations of the feature sets as input data to the diagnostic machine learning model comprises arranging a plurality of features sets into subsets that each include less than all of the plurality of feature sets (paragraph 0112 discloses wherein the set of features is extracted down to a subset of features by removing redundant features and would thus include less than all of the plurality of feature sets).
Regarding claim 13, Kim in view of Coleman discloses the method of claim 9, Kim further discloses:
wherein selectively ending the diagnostic testing with the patient comprises (Figure 6 and paragraph 0111 disclose the process for testing and wherein the method ends with the process stopping (step 660) which would include stopping the presentation of content to the patient): obtaining additional feature sets of additional diagnostic trials performed with the patient (paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests); iteratively providing new combinations of feature sets as input data to a diagnostic machine learning model to obtain new model outputs (paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis and paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests such that the system would acquire multiple or a new combination of feature sets from the new or additional test); 
Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; and determining, based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a new quantity of feature sets in the new combinations is sufficient to produce accurate output from the diagnostic machine learning model.
However, in the same field of EEG analysis devices, Coleman discloses:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value (paragraph 0252-0253 discloses wherein the system stops model building (as used for diagnosis or classification of a medical disorder; see paragraphs 0497-0498) when the score plateaus or exceeds a threshold); and determining, based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a new quantity of feature sets in the new combinations is sufficient to produce accurate output from the paragraph 0252 discloses wherein the system analyzes multiple sets or sessions of feature data by using pattern discovery, cluster analysis, or factor analysis and wherein the analyzed feature data is used to generate a score (consistency metric) and wherein the score is used for determining and comparing the accuracy between multiple classification models and paragraph 0247 discloses wherein test are repeated in order to train the machine learning system such that the system would acquire multiple or a new combination of feature sets to produce multiple or new models  for analysis from the new or additional test).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; and determining, based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a new quantity of feature sets in the new combinations is sufficient to produce accurate output from the diagnostic machine learning model, as taught by Coleman, in order to train the machine learning system such that, for example, by using one or more known statistical models for analyzing bio-signal and non-bio-signal data with greater accuracy may be achieved (paragraph 0247).
Regarding claim 14, Kim in view of Coleman discloses the method of claim 13, Kim further discloses:
wherein some of the new combinations of feature sets include one or more of the additional feature sets and one or more of the feature sets (paragraph 0077 discloses wherein the system compares or analyzes datasets from each of the different tests such that the combination of feature sets would include the first or original feature sets and the new or additional feature sets recorded from each of the subsequent tests).
Regarding claim 16, Kim in view of Coleman discloses the method of claim 9, Kim further discloses:
wherein one or more feature sets that have a noise level above a threshold noise value are excluded from the combinations of the feature sets (paragraph 0124 discloses wherein the system has a feature selection module that can remove noise artifacts).
Regarding claim 17, Kim in view of Coleman discloses the method of claim 9, yet Kim does not disclose:
wherein the consistency metric comprises a distribution of consistency metric.
However, in the same field of EEG analysis devices, Coleman discloses:
wherein the consistency metric comprises a distribution of consistency metric (paragraphs 0149, 0189, 0247, and 0292 disclose wherein the system utilizes the distribution of feature data for analysis and to be used in the feature processing).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the consistency metric comprises a distribution of consistency metric, as taught by Coleman, in order to improve the accuracy of the diagnostics of the system by accounting for the distribution in signal data. 
Regarding claim 18, Kim in view of Coleman discloses the method of claim 17, Kim further discloses:
	wherein selectively ending the diagnostic testing with the patient comprises: causing a content presentation system to stop presenting trial content to the patient (Figure 6 and paragraph 0111 disclose the process for testing which includes the steps of presenting or displaying content on the display system (step 640) and recording or acquiring the resulting EEG signals (step 650) and the method ends with the process or each of the steps stopping (step 660) which would include stopping the presentation of content to the patient); and providing, for display on a user computing device, data indicating a diagnosis based on output data from the diagnostic machine learning model (paragraph 0085 discloses wherein the results from the measurements of the device can communicated to a remote server or computer and additionally paragraphs 0077-0078 disclose wherein the electronic device and/or display unit can receive and store the results or response data from the diagnostic test).
	Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value.
However, in the same field of EEG analysis devices, Coleman discloses:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value (paragraph 0252-0253 discloses wherein the system stops model building (as used for diagnosis or classification of a medical disorder; see paragraphs 0497-0498) when the score plateaus or exceeds a threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate, wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value, as taught by Coleman, in order to improve the accuracy of the diagnostics of the system without unduly increasing the processing time of the system.

A non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations (abstract, paragraphs 0044 and 0103), comprising: obtaining feature sets for a first number of diagnostic trials performed with a patient for diagnostic testing, wherein each feature set comprises one or more features of electroencephalogram (EEG) signals measured from the patient while the patient is presented with trial content known to stimulate one or more desired human brain systems (paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0018 discloses wherein the device analyzes the EEG data for the diagnosis and detection of diseases and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis); iteratively providing different combinations of the feature sets as input data to a diagnostic machine learning model to obtain model outputs, each model output corresponding to a particular one of the combinations (paragraphs 0112-0113 disclose wherein classification models can be created using the segregated bodies of data or set of feature data using a machine learning method).
Yet Kim does not disclose:
 determining, based on the model outputs, a consistency metric, the consistency metric indicating whether a quantity of feature sets in the combinations is sufficient to produce accurate 
However, in the same field of EEG analysis devices, Coleman discloses:
determining, based on the model outputs, a consistency metric, the consistency metric indicating whether a quantity of feature sets in the combinations is sufficient to produce accurate output from the diagnostic machine learning model (paragraph 0252 discloses wherein the system analyzes multiple sets or sessions of feature data by using pattern discovery, cluster analysis, or factor analysis and wherein the analyzed feature data is used to generate a score (consistency metric) and wherein the score is used for determining and comparing the accuracy between multiple classification models); and selectively ending the diagnostic testing with the patient based on a value of the consistency metric (paragraph 0252-0253 discloses wherein the system stops model building (as used for diagnosis or classification of a medical disorder; see paragraphs 0497-0498) when the score plateaus or exceeds a threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate, determining, based on the model outputs, a consistency metric, the consistency metric indicating whether a quantity of feature sets in the combinations is sufficient to produce accurate output from the diagnostic machine learning model; and selectively ending the diagnostic testing with the patient based on a value of the consistency metric, as taught by Coleman, in order to improve the accuracy of the diagnostics of the system without unduly increasing the processing time of the system.
Regarding claim 20, Kim in view of Coleman discloses the medium of claim 19, Kim further discloses:
Figure 6 and paragraph 0111 disclose the process for testing and wherein the method ends with the process stopping (step 660) which would include stopping the presentation of content to the patient): obtaining additional feature sets of additional diagnostic trials performed with the patient (paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests); iteratively providing new combinations of feature sets as input data to a diagnostic machine learning model to obtain new model outputs (paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis and paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests such that the system would acquire multiple or a new combination of feature sets from the new or additional test); 
Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; and determining, based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a new quantity of feature sets in the new combinations is sufficient to produce accurate output from the diagnostic machine learning model.
However, in the same field of EEG analysis devices, Coleman discloses:
paragraph 0252-0253 discloses wherein the system stops model building (as used for diagnosis or classification of a medical disorder; see paragraphs 0497-0498) when the score plateaus or exceeds a threshold); and determining, based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a new quantity of feature sets in the new combinations is sufficient to produce accurate output from the diagnostic machine learning model (paragraph 0252 discloses wherein the system analyzes multiple sets or sessions of feature data by using pattern discovery, cluster analysis, or factor analysis and wherein the analyzed feature data is used to generate a score (consistency metric) and wherein the score is used for determining and comparing the accuracy between multiple classification models and paragraph 0247 discloses wherein test are repeated in order to train the machine learning system such that the system would acquire multiple or a new combination of feature sets to produce multiple or new models  for analysis from the new or additional test).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; and determining, based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a new quantity of feature sets in the new combinations is sufficient to produce accurate output from the diagnostic machine learning model, as taught by Coleman, in order to train the machine learning system such that, for example, by using one or more known statistical models for analyzing bio-signal and non-bio-signal data with greater accuracy may be achieved (paragraph 0247).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Coleman, as applied to claims 1 and 9, and further in view of Carpenter et al. (U.S. Pub. No. 2018/0232486).
Regarding claim 7, Kim in view of Coleman discloses the system of claim 5, yet Kim does not disclose:
wherein the first number of diagnostic trials is a predetermined number of trials to produce a statistically relevant number of feature set combinations.
However, in the same field of EEG machine learning analysis systems, Carpenter discloses:
wherein the first number of diagnostic trials is a predetermined number of trials to produce a statistically relevant number of feature set combinations (paragraph 0082 discloses wherein the system runs 10 groups or trials in order to produce a statistically accurate dataset).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first number of diagnostic trials is a predetermined number of trials to produce a statistically relevant number of feature set combinations, as taught by Carpenter, in order to improve the accuracy by running a statistically relevant number of groups or trials to produce a more accurate model. 
Regarding claim 15, Kim in view of Coleman discloses the method of claim 9, yet Kim does not disclose:
wherein the first number of diagnostic trials is a predetermined number of trials to produce a statistically relevant number of feature set combinations.

wherein the first number of diagnostic trials is a predetermined number of trials to produce a statistically relevant number of feature set combinations (paragraph 0082 discloses wherein the system runs 10 groups or trials in order to produce a statistically accurate dataset).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first number of diagnostic trials is a predetermined number of trials to produce a statistically relevant number of feature set combinations, as taught by Carpenter, in order to improve the accuracy by running a statistically relevant number of groups or trials to produce a more accurate model.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791